DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18 and 25 objected to because of the following informalities:  claims 18 and 25 each recite “wherein cradle” instead of “wherein the cradle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13, 15, 22-32, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20130092811 A1).
As to claim 11, Funk discloses: A dock (Fig. 2) for a portable electronic device 106 (tablet; par. 0037), the dock comprising: 
a base (lower portion of 120); 
a cradle (portion of 120 generally from connector 124 up, that receives the device 106) coupled to the base and defining an interior volume configured to receive the portable electronic device; and 
a pad 104 positioned within the cradle, wherein the pad includes one or more protrusions extending therefrom (see Fig. 2, wrapped around the front of tablet 106).
In the current embodiment, Funk does not explicitly disclose: 
the one or more protrusions configured to selectively deflect into the pad for portable electronic devices of different thicknesses.
However, Funk discloses (in another embodiment):
the one or more protrusions 158, 160 (Fig. 3) configured to selectively deflect 164 into the pad (a silicone or rubber lining of the protrusions may also deform into the pad; par. 0050) for portable electronic devices of different thicknesses (is capable of retaining different thicknesses of devices because it secures the device by compression – par. 0050);
in order to retain the portable electronic device by compressive retention (par. 0050).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Funk as suggested by Funk, e.g., providing:
the one or more protrusions configured to selectively deflect into the pad for portable electronic devices of different thicknesses;
in order to retain the portable electronic device by compressive retention.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 12, the obvious modification of Funk above discloses: wherein the one or more protrusions 158, 160 (Fig. 3) are integrally formed as a single piece with the pad 150.
As to claim 13, the obvious modification of Funk above discloses: wherein the one or more protrusions includes four protrusions, and wherein each of the protrusions is positioned adjacent a corner of the pad (see Fig. 3).
As to claim 15, the obvious modification of Funk above discloses: wherein the pad includes a cutout (opening within 152; Fig. 3) extending through a portion of the pad to expose a portion of the cradle.
As to claim 22, the obvious modification of Funk above discloses: wherein the one or more protrusions are formed from a compressible material (at least the silicone or rubber lining of the protrusions; par. 0050).
As to claim 23, Funk discloses: A dock (Fig. 2) for a portable electronic device 106 (tablet; par. 0037), the dock comprising: 
a base (lower portion of 120); 
a cradle (portion of 120 generally from connector 124 up, that receives the device 106) coupled to the base and defining an interior volume configured to receive the portable electronic device; and 
one or more protrusions 104 (see Fig. 2, wrapped around the front of tablet 106) extending from the cradle.
In the current embodiment, Funk does not explicitly disclose: 
the one or more protrusions configured to selectively deflect for portable electronic devices of different thicknesses,
wherein the one or more protrusions are formed from a compressible material.
However, Funk discloses (in another embodiment):
the one or more protrusions 158, 160 (Fig. 3) configured to selectively deflect 164 (a silicone or rubber lining of the protrusions may also deflect; par. 0050) for portable electronic devices of different thicknesses (is capable of retaining different thicknesses of devices because it secures the device by compression – par. 0050),
wherein the one or more protrusions are formed from a compressible material (at least the silicone or rubber lining of the protrusions; par. 0050);
in order to retain the portable electronic device by compressive retention (par. 0050).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Funk as suggested by Funk, e.g., providing:
the one or more protrusions configured to selectively deflect for portable electronic devices of different thicknesses,
wherein the one or more protrusions are formed from a compressible material;
in order to retain the portable electronic device by compressive retention.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 27, the obvious modification of Funk above discloses: wherein the one or more protrusions deflect away from the internal volume (see 164; Fig. 3).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20130092811 A1) as applied to claim 11 above, and further in view of Le Gette (US 20120199501 A1).
As to claim 14, the obvious modification of Funk above does not explicitly disclose:
wherein the pad and the one or more protrusions are comprised of thermoplastic polyurethane.
However, Le Gette discloses:
Thermoplastic polyurethane is a resilient, flexible material (par. 0422, 0439) that can be molded (par. 0439).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Funk as suggested by Le Gette, e.g., providing:
wherein the pad and the one or more protrusions are comprised of thermoplastic polyurethane;
in order to form the pad and the one or more protrusions of a flexible material by molding.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20130092811 A1) as applied to claim 15 above, and further in view of Oguchi (US 20120194993 A1).
As to claim 16, the obvious modification of Funk above does not explicitly disclose: 
wherein the cutout defines a cooling channel between the portable electronic device and the cradle to dissipate heat generated by the portable electronic device away from the cradle.
However, Oguchi discloses:
wherein the pad 112 (Fig. 4, 6, 7) includes a cutout 117 extending through a portion of the pad to expose a portion of the cradle 103;
wherein the cutout 117 defines a cooling channel 117 between the portable electronic device and the cradle to dissipate heat generated by the portable electronic device away from the cradle (par. 0007, 0049);
in order to prevent heat from being trapped in the dock (par. 0007, 0049).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Funk as suggested by Oguchi, e.g., providing:
wherein the cutout defines a cooling channel between the portable electronic device and the cradle to dissipate heat generated by the portable electronic device away from the cradle;
in order to prevent heat from being trapped in the dock.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 17-19 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20130092811 A1) as applied to claims 11 and 23 above, and further in view of Zaloom (US 9568141 B1).
As to claims 17 and 24, the obvious modification of Funk above does not explicitly disclose: 
further comprising a hinge positioned between the base and the cradle, wherein the hinge defines a longitudinal axis.
However Zaloom discloses: 
further comprising a hinge 900 (Fig. 15-18; Zaloom) positioned between the base 600 and the cradle 500, wherein the hinge defines a longitudinal axis (into the page in Fig. 15-16);
in order to adjust the orientation of the personal electronic device 110 (col. 6, lines 10-15).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Funk as suggested by Zaloom, e.g., providing:
further comprising a hinge positioned between the base and the cradle, wherein the hinge defines a longitudinal axis;
in order to adjust the orientation of the personal electronic device.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claims 18 and 25, the obvious modification of Funk in view of Zaloom above discloses: wherein --the-- cradle is rotatable relative to the base about the longitudinal axis to a plurality of positions (e.g., see Fig. 15-16; Zaloom).
As to claims 19 and 26, the obvious modification of Funk in view of Zaloom above discloses: wherein the cradle is rotatable between an upright position (Fig. 15; Zaloom), a reclined position (Fig. 16), and a plurality of intermediate positions between the upright position and the reclined position (any angle between).

Claim 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaloom (US 9568141 B1) in view of Funk (US 20130092811 A1).
As to claim 23, Zaloom discloses: A dock (Fig. 1-4) for a portable electronic device 110, the dock comprising: 
a base 600; 
a cradle 500 coupled to the base and defining an interior volume configured to receive the portable electronic device; and 
one or more protrusions 515A-515D extending from the cradle, the one or more protrusions configured to selectively deflect (e.g., by movement of 515 or 520) for portable electronic devices of different thicknesses.
Zaloom does not explicitly disclose: wherein the one or more protrusions are formed from a compressible material.
However, Funk suggests providing a compressible material (silicone, rubber; par. 0050) as a lining for retaining protrusions 158, 160 (Fig. 3);
in order to retain the portable electronic device (tablet) by compressive retention (par. 0050).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Zaloom as suggested by Funk, e.g., providing compressible material as a lining for the protrusions, such that:
wherein the one or more protrusions are formed from a compressible material;
in order to retain the portable electronic device by compressive retention.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 24, the obvious modification of Zaloom in view of Funk above discloses: further comprising a hinge 900 (at 640; Fig. 2; Zaloom) positioned between the base and the cradle, wherein the hinge defines a longitudinal axis.
As to claim 25, the obvious modification of Zaloom in view of Funk above discloses: wherein cradle is rotatable relative to the base about the longitudinal axis to a plurality of positions (e.g., see Fig. 15-16; Zaloom).
As to claim 26, the obvious modification of Zaloom in view of Funk above discloses: wherein the cradle is rotatable between an upright position (Fig. 15; Zaloom), a reclined position (Fig. 16), and a plurality of intermediate positions between the upright position and the reclined position (any angle between).
As to claim 27, the obvious modification of Zaloom in view of Funk above discloses: wherein the one or more protrusions deflect away from the internal volume (see Fig. 6; Zaloom; see also Fig. 3; Funk).

Response to Arguments
Applicant’s arguments with respect to the rejection(s) in view of Bautista (US 20190281715 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new IDS reference Funk (US 20130092811 A1).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/04/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB R CRUM/Examiner, Art Unit 2835